Name: Regulation (EEC) No 1855/74 of the Council of 16 July 1974 supplementing Regulation (EEC) No 805/68 as regards measures to be taken in the case of a substantial fall in prices for beef and veal
 Type: Regulation
 Subject Matter: trade policy;  animal product;  agricultural policy
 Date Published: nan

 No L 195/ 14 Official Journal of the European Communities 18 . 7. 74 REGULATION (EEC) No 1855/74 OF THE COUNCIL of 16 July 1974 supplementing Regulation (EEC) No 805/68 as regards measures to be taken in the case of a substantial fall in prices for beef and veal 2. A new Article 22a is inserted in Regulation (EEC) No 805/68 as follows : ' 1 . When a substantial rise or fall in prices ' is recorded on the Community market and this situa ­ tion is likely to continue, thereby disturbing or threatening to disturb the market, the necessary measures may be taken . 2 . The Council , acting by a qualified majority on a proposal from the Commission , shall adopt general rules for the application of this Article . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure set out in Article 27.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment ; Whereas Article 17 of Council Regulation (EEC) No 805/68 ( ] ) of 27 June 1968 on the common organiza ­ tion of the market in beef and veal , as last amended by Regulation (EEC) No 187/73 (2), provides for measures to be taken when a substantial price rise disturbs or threatens ' to disturb the Community market ; whereas the situation on the market demands that such provision be extended to cover the case of a substantial fall in prices, HAS ADOPTED THIS REGULATION : Article 1 1 . Article 17 of Regulation (EEC) No 805/68 is repealed . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . ; , Done at Brussels , 16 July 1974 . For the Council The President Christian BONNET (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (-') OJ No L 25 , 30 . 1 . 1973 , p. 23 .